Case 1:20-cv-02405-EGS Document 1-2 Filed 08/28/20 Page 1 of 8




                    ([KLELW 
                       Case 1:20-cv-02405-EGS Document
                                                  Exhibit 1-2 Filed 08/28/20 Page 2 of 8
                                               Chart of States Where Voters' Mail-in Ballots Are Impacted By Defendants' Delays


6WDWH            6WDWH 'HDGOLQH %\ :KLFK              8636 :DUQLQJV 5HJDUGLQJ /DWH 'HOLYHU\ RI 0DLO 8636 5HFRPPHQGDWLRQ IRU       6WDWH 'HDGOLQH WR 5HFHLYH                'RHV WKH 6WDWH $FFHSW
                 (OHFWLRQ 2IILFLDOV 0XVW                                                            'HDGOLQH WR 0DLO 2XW          &RPSOHWHG %DOORWV                        3RVWPDUNHG %DOORWV WKDW $UULYH
                 5HFHLYH $Q $EVHQWHH %DOORW                                                         &RPSOHWHG %DOORWV                                                      $IWHU (OHFWLRQ 'D\"
                 $SSOLFDWLRQ
$ODEDPD          2FW                               6SHFLILFDOO\ LW DSSHDUV WKDW D YRWHU PD\ JHQHUDOO\ UHTXHVW 2FW         (OHFWLRQ 'D\ E\ QRRQ DQG SRVWPDUNHG      1R
                                                      D EDOORW DV ODWH DV  GD\V EHIRUH WKH                                       E\ WKH GD\ EHIRUH WKH HOHFWLRQ
                                                      HOHFWLRQ DQG WKDW D FRPSOHWHG EDOORW PXVW EH SRVWPDUNHG
                                                      QR ODWHU WKDQ WKH GD\ EHIRUH WKH HOHFWLRQ
                                                      DQG UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I D YRWHU
                                                      VXEPLWV VXFK D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG LI WKH
                                                      UHTXHVWHG EDOORW LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH
                                                      LV D VLJQLILFDQW ULVN WKDW WKH EDOORW ZLOO QRW UHDFK WKH YRWHU
                                                      EHIRUH (OHFWLRQ 'D\ DQG DFFRUGLQJO\ WKDW WKH YRWHU ZLOO
                                                      QRW EH DEOH WR XVH WKH EDOORW WR FDVW KLV RU KHU YRWH (YHQ
                                                      LI D YRWHU UHFHLYHV D EDOORW EHIRUH (OHFWLRQ 'D\ WKHUH LV D
                                                      VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                      WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR
                                                      HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ
                                                      GHDGOLQH    $OVR SOHDVH QRWH WKDW JLYHQ WKH GHOLYHU\
                                                      VWDQGDUGV IRU )LUVW&ODVV 0DLO WKHUH LV D YHU\ KLJK
                                                      OLNHOLKRRG WKDW FRPSOHWHG EDOORWV SRVWPDUNHG RQ RU FORVH
                                                      WR WKH VWDWH V SRVWPDUN GHDGOLQH RI 1RYHPEHU  ZLOO QRW EH
                                                      GHOLYHUHG LQ WLPH WR PHHW WKH VWDWH V UHFHLSW GHDGOLQH RI
                                                      1RYHPEHU 



$UL]RQD          2FW                               6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW       (OHFWLRQ 'D\ E\  SP                   1R
                                                      UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                      WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                      DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH WR PDLO WKHLU
                                                      EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU 
                                                      +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH ODZ JHQHUDOO\
                                                      SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV  GD\V
                                                      EHIRUH WKH HOHFWLRQ ,I D YRWHU
                                                      VXEPLWV D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG WKH EDOORW
                                                      LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH LV D
                                                      VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                      WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW
                                                      EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH
                                                      VWDWH V UHWXUQ GHDGOLQH


$UNDQVDV         7KH GHDGOLQH WR DSSO\ E\ PDLO RU     6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW        (OHFWLRQ 'D\ E\  SP IRU PDLOHG     1R
                 RQOLQH LV 2FW  WKH GHDGOLQH WR   UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I                                  EDOORWV RU FORVH RI EXVLQHVV WKH GD\
                 DSSO\ LQ SHUVRQ LV 1RY            WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG                    EHIRUH WKH HOHFWLRQ IRU KDQGGHOLYHUHG
                                                      DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH WR PDLO WKHLU                        EDOORWV
                                                      EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU 
                                                      +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH ODZ JHQHUDOO\
                                                      SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV  GD\V EHIRUH
                                                      WKH HOHFWLRQ ,I D YRWHU
                                                      VXEPLWV D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG WKH EDOORW
                                                      LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH LV D
                                                      VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                      WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW
                                                      EDFN WR WKH HOHFWLRQ RIILFLDO LQ WLPH IRU LW WR DUULYH E\ WKH
                                                      VWDWH V UHWXUQ GHDGOLQH

&RORUDGR         QD 7KH VWDWH LV DXWRPDWLFDOO\      6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH         2FW    (OHFWLRQ 'D\ E\  SP                   1R
                 PDLOLQJ EDOORWV WR DOO UHJLVWHUHG    UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                 YRWHUV                              WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                      DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                      WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                       +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                      ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHJLVWHU RU FKDQJH WKHLU
                                                      UHJLVWUDWLRQ LQIRUPDWLRQ DV ODWH DV  GD\V
                                                      EHIRUH WKH HOHFWLRQ DQG WKDW HOHFWLRQ RIILFLDOV WKHUHDIWHU
                                                      KDYH  EXVLQHVV GD\V WR WUDQVPLW D EDOORW WR VXFK YRWHUV ,I
                                                      D YRWHU UHJLVWHUV RU FKDQJHV KLV RU KHU UHJLVWUDWLRQ
                                                      LQIRUPDWLRQ DW RU QHDU WKDW
                                                      GHDGOLQH DQG LI WKH HOHFWLRQ RIILFLDO WKHQ WUDQVPLWV D EDOORW
                                                      WR WKH YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW
                                                      ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH
                                                      DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR
                                                      HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ
                                                      GHDGOLQH



&RQQHFWLFXW      1RY                               6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW        (OHFWLRQ 'D\ EHIRUH SROOV FORVH          1R
                                                      UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                      WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                      DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                      WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                       +RZHYHU LW IXUWKHU DSSHDUV WKDW WKHUH
                                                      LV QR GHDGOLQH IRU D YRWHU WR UHTXHVW D EDOORW EHIRUH WKH
                                                      HOHFWLRQ H[FHSW WKDW EDOORWV ZLOO QRW EH LVVXHG
                                                      RQ (OHFWLRQ 'D\ LWVHOI ,I D YRWHU VXEPLWV D UHTXHVW QHDU
                                                      (OHFWLRQ 'D\ LQFOXGLQJ WKRVH UHTXHVWV PDGH
                                                      WKH GD\ EHIRUH WKH HOHFWLRQ DQG WKH EDOORW LV WUDQVPLWWHG
                                                      WR WKH YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH
                                                      EDOORW ZLOO QRW UHDFK WKH YRWHU EHIRUH (OHFWLRQ 'D\ DQG
                                                      DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH DEOH WR XVH WKH EDOORW
                                                      WR FDVW KLV RU KHU YRWH




          Last Updated: August 27, 2020                                                                                                                                                             1
                       Case 1:20-cv-02405-EGS Document
                                                  Exhibit 1-2 Filed 08/28/20 Page 3 of 8
                                               Chart of States Where Voters' Mail-in Ballots Are Impacted By Defendants' Delays


'HODZDUH         1RY                                  6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW     (OHFWLRQ 'D\ EHIRUH SROOV FORVH DW  SP   1R
                                                         UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                         WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                         DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                         WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                          +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                         ODZ JHQHUDOO\ SHUPLWV YRWHUV WR DSSO\ E\ PDLO IRU D EDOORW
                                                         XQWLO WKH GD\ EHIRUH (OHFWLRQ 'D\ DQG
                                                         SURYLGHV WKDW EDOORWV ZLOO EH PDLOHG WR YRWHUV XQWLO  GD\V
                                                         EHIRUH WKH HOHFWLRQ ,I D UHTXHVWHG EDOORW LV
                                                         WUDQVPLWWHG WR WKH YRWHU E\ PDLO DW RU QHDU WKDW GD\
                                                         GHDGOLQH WKHUH LV D VLJQLILFDQW ULVN WKDW WKH EDOORW
                                                         ZLOO QRW UHDFK WKH YRWHU EHIRUH (OHFWLRQ 'D\ DQG
                                                         DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH DEOH WR XVH WKH
                                                         EDOORW WR FDVW KLV RU KHU YRWH (YHQ LI D YRWHU UHFHLYHV D
                                                         EDOORW EHIRUH (OHFWLRQ 'D\ WKHUH LV D
                                                         VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                         WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW
                                                         EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH
                                                         VWDWH V UHWXUQ GHDGOLQH



)ORULGD           7KH GHDGOLQH WR DSSO\ IRU D EDOORW     6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW     (OHFWLRQ 'D\ E\  SP                    1R
                 WR EH PDLOHG WR \RX LV 2FW  WKH     UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                 GHDGOLQH WR DSSO\ LQ SHUVRQ LV 1RY     WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                       DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                         WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                          +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                         ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                          GD\V EHIRUH WKH HOHFWLRQ ,I D YRWHU
                                                         VXEPLWV D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG WKH EDOORW
                                                         LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH LV D
                                                         VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                         WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW
                                                         EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH
                                                         VWDWH V UHWXUQ GHDGOLQH


*HRUJLD          2FW                                  6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH      2FW    (OHFWLRQ 'D\ EHIRUH SROOV FORVH           1R
                                                         UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                         WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                         DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                         WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                          +RZHYHU LW IXUWKHU DSSHDUV WKDW ZKLOH
                                                         \RXU RIILFH DGYLVHV YRWHUV WR UHTXHVW WKHLU EDOORWV E\ WKH
                                                         )ULGD\ EHIRUH WKH HOHFWLRQ WKHUH LV QR
                                                         VWDWXWRU\ GHDGOLQH IRU D YRWHU WR UHTXHVW D EDOORW ,I D YRWHU
                                                         VXEPLWV D UHTXHVW RQ RU QHDU WKH )ULGD\
                                                         EHIRUH WKH HOHFWLRQ RU ODWHU  DQG WKH EDOORW LV WUDQVPLWWHG
                                                         WR WKH YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW
                                                         ULVN WKDW WKH EDOORW ZLOO QRW UHDFK WKH YRWHU EHIRUH (OHFWLRQ
                                                         'D\ DQG DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW
                                                         EH DEOH WR XVH WKH EDOORW WR FDVW KLV RU KHU YRWH (YHQ LI D
                                                         YRWHU UHFHLYHV D EDOORW EHIRUH (OHFWLRQ 'D\
                                                         WKHUH LV D VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW KDYH
                                                         VXIILFLHQW WLPH WR FRPSOHWH DQG PDLO WKH
                                                         FRPSOHWHG EDOORW EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR
                                                         DUULYH E\ WKH VWDWH V UHWXUQ GHDGOLQH



+DZDLL           QD 7KH VWDWH LV DXWRPDWLFDOO\         8QGHU RXU UHDGLQJ RI \RXU VWDWH V HOHFWLRQ ODZV DV LQ     2FW       (OHFWLRQ 'D\ EHIRUH SROOV FORVH  SP   1R
                 PDLOLQJ EDOORWV WR DOO UHJLVWHUHG       HIIHFW RQ -XO\   EDOORWV DUH JHQHUDOO\
                 YRWHUV                                 PDLOHG WR HOLJLEOH YRWHUV VR WKDW WKH\ DUH UHFHLYHG  GD\V
                                                         EHIRUH WKH HOHFWLRQ DQG W\SLFDOO\ DGGLWLRQDO
                                                         PDLOLQJV RFFXU QR ODWHU WKDQ  GD\V EHIRUH (OHFWLRQ 'D\
                                                         7KLV VFKHGXOH VKRXOG DOORZ VXIILFLHQW WLPH
                                                         IRU YRWHUV WR UHFHLYH FRPSOHWH DQG UHWXUQ VXFK EDOORWV E\
                                                         WKH VWDWH V (OHFWLRQ 'D\ UHWXUQ GHDGOLQH
                                                         3OHDVH NHHS LQ PLQG WKDW \RXU VWDWH V GHDGOLQH DSSHDUV WR
                                                         EH FRPSDWLEOH ZLWK WKH 3RVWDO 6HUYLFH V
                                                         GHOLYHU\ VWDQGDUGV RQO\ LI HOHFWLRQ RIILFLDOV DGKHUH WR WKH
                                                         VWDWXWRU\ EDOORW PDLOLQJ WLPHOLQH DQG YRWHUV
                                                         ZKR FKRRVH WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ
                                                         7XHVGD\ 2FWREHU 

                                                         +RZHYHU LW DSSHDUV WKDW YRWHUV ZKR DUH XQDEOH WR
                                                         UHFHLYH D EDOORW DW WKHLU UHJLVWUDWLRQ DGGUHVV PD\
                                                         UHTXHVW DQ DEVHQWHH EDOORW DV ODWH DV  GD\V EHIRUH WKH
                                                         HOHFWLRQ ,I D YRWHU VXEPLWV D UHTXHVW DW RU
                                                         QHDU WKDW GHDGOLQH DQG WKH EDOORW LV WUDQVPLWWHG WR WKH
                                                         YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH
                                                         YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH DQG PDLO WKH
                                                         FRPSOHWHG EDOORW EDFN WR WKH HOHFWLRQ
                                                         RIILFLDO LQ WLPH IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ GHDGOLQH
                                                         RI 1RYHPEHU 


,GDKR            7KH GHDGOLQH WR DSSO\ IRU D EDOORW WR   6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW     (OHFWLRQ 'D\ E\  SP                    1R
                 EH PDLOHG WR \RX LV 2FW  WKH        UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                 GHDGOLQH WR DSSO\ LQ SHUVRQ LV 2FW     WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                      DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                         WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                          +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                         ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                          GD\V EHIRUH WKH HOHFWLRQ ,I D YRWHU
                                                         VXEPLWV D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG WKH EDOORW
                                                         LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH LV D
                                                         VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                         WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW
                                                         EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH
                                                         VWDWH V UHWXUQ GHDGOLQH




          Last Updated: August 27, 2020                                                                                                                                          2
                       Case 1:20-cv-02405-EGS Document
                                                  Exhibit 1-2 Filed 08/28/20 Page 4 of 8
                                Chart of States Where Voters' Mail-in Ballots Are Impacted By Defendants' Delays


,QGLDQD          2FW              6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH         2FW    (OHFWLRQ 'D\ E\ QRRQ                       1R
                                     UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                     WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                     DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                     WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                      +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                     ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                      GD\V EHIRUH WKH HOHFWLRQ ,I D YRWHU
                                     VXEPLWV D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG WKH EDOORW
                                     LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH LV D
                                     ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH
                                     DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR
                                     HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ
                                     GHDGOLQH


.DQVDV           2FW              6SHFLILFDOO\ LW DSSHDUV WKDW D YRWHU PD\ JHQHUDOO\ UHTXHVW 2FW         7KUHH GD\V DIWHU WKH HOHFWLRQ LI           <HV PXVW EH UHFHLYHG QR ODWHU WKDQ
                                     D EDOORW DV ODWH DV  GD\V EHIRUH WKH                                       SRVWPDUNHG EHIRUH WKH FORVH RI SROOV RQ    1RY 
                                     1RYHPEHU JHQHUDO HOHFWLRQ DQG WKDW D FRPSOHWHG EDOORW                      (OHFWLRQ 'D\
                                     PXVW EH SRVWPDUNHG E\ (OHFWLRQ 'D\ DQG
                                     UHFHLYHG E\ HOHFWLRQ RIILFLDOV ZLWKLQ  GD\V DIWHU WKH
                                     HOHFWLRQ ,I D YRWHU VXEPLWV D UHTXHVW DW RU QHDU
                                     WKH GHDGOLQH DQG WKH EDOORW LV WUDQVPLWWHG WR WKH YRWHU E\
                                     PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH YRWHU
                                     ZLOO QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH DQG PDLO WKH
                                     FRPSOHWHG EDOORW EDFN WR HOHFWLRQ RIILFLDOV LQ
                                     WLPH IRU LW WR DUULYH E\ WKH VWDWH V SRVWPDUNLQJ GHDGOLQH

                                     $OVR JLYHQ WKH GHOLYHU\ VWDQGDUGV IRU )LUVW&ODVV 0DLO
                                     WKHUH LV D ULVN WKDW
                                     FRPSOHWHG EDOORWV SRVWPDUNHG RQ (OHFWLRQ 'D\ LWVHOI ZLOO
                                     QRW EH GHOLYHUHG LQ WLPH WR PHHW WKH VWDWH V
                                     UHFHLSW GHDGOLQH $V QRWHG DERYH YRWHUV ZKR FKRRVH WR
                                     PDLO WKHLU EDOORWV VKRXOG GR VR QR ODWHU WKDQ
                                     )ULGD\ 2FWREHU 




.HQWXFN\         2FW              6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH      2FW       (OHFWLRQ 'D\ EHIRUH SROOV FORVH  EXW      <HV PXVW EH UHFHLYHG QR ODWHU WKDQ
                                     UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I                                  XSGDWHG E\ HPHUJHQF\ UHJXODWLRQ RQ         1RY 
                                     WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG                    $XJ  WR UHFHLSW GHDGOLQH RI 1RY  LI
                                     DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH                                      SRVWPDUNHG E\ (OHFWLRQ 'D\
                                     WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                      +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                     ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                      GD\V EHIRUH WKH 1RYHPEHU JHQHUDO
                                     HOHFWLRQ ,I D YRWHU VXEPLWV D UHTXHVW DW RU QHDU WKDW
                                     GHDGOLQH DQG WKH EDOORW LV WUDQVPLWWHG WR WKH
                                     YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO
                                     QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH DQG
                                     PDLO WKH FRPSOHWHG EDOORW EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH
                                     IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ GHDGOLQH


/RXLVLDQD        2FW             6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH        2FW     7KH GD\ EHIRUH WKH HOHFWLRQ  SP     1R
                                     UHFHLYHG E\ WKH GD\ EHIRUH (OHFWLRQ 'D\ WR EH
                                     FRXQWHG ,I WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\
                                     UHFRPPHQG DV QRWHG DERYH WKDW YRWHUV
                                     ZKR FKRRVH WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ
                                     0RQGD\ 2FWREHU  +RZHYHU LW IXUWKHU
                                     DSSHDUV WKDW VWDWH ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW
                                     D EDOORW DV ODWH DV  GD\V EHIRUH WKH
                                     HOHFWLRQ ,I D YRWHU VXEPLWV VXFK D UHTXHVW DW RU QHDU WKDW
                                     GHDGOLQH DQG LI WKH UHTXHVWHG EDOORW LV
                                     WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW ULVN
                                     WKDW WKH EDOORW ZLOO QRW UHDFK WKH YRWHU EHIRUH
                                     (OHFWLRQ 'D\ DQG DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH
                                     DEOH WR XVH WKH EDOORW WR FDVW KLV RU KHU YRWH
                                     (YHQ LI D YRWHU UHFHLYHV D EDOORW EHIRUH (OHFWLRQ 'D\
                                     WKHUH LV D VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW
                                     KDYH VXIILFLHQW WLPH WR FRPSOHWH DQG PDLO WKH FRPSOHWHG
                                     EDOORW EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH IRU LW
                                     WR DUULYH E\ WKH VWDWH V UHWXUQ GHDGOLQH




0DLQH            2FW             6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH      2FW       (OHFWLRQ 'D\ EHIRUH SROOV FORVH  SP      1R
                                     UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                     WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                     DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                     WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                      +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                     ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                     WKH UG EXVLQHVV GD\ EHIRUH WKH HOHFWLRQ ,I
                                     D YRWHU VXEPLWV VXFK D UHTXHVW DW RU QHDU WKDW GHDGOLQH
                                     DQG LI WKH UHTXHVWHG EDOORW LV WUDQVPLWWHG WR
                                     WKH YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH EDOORW
                                     ZLOO QRW UHDFK WKH YRWHU EHIRUH (OHFWLRQ 'D\
                                     DQG DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH DEOH WR XVH WKH
                                     EDOORW WR FDVW KLV RU KHU YRWH (YHQ LI D YRWHU
                                     UHFHLYHV D EDOORW EHIRUH (OHFWLRQ 'D\ WKHUH LV D VLJQLILFDQW
                                     ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW
                                     WLPH WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR
                                     HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH
                                     VWDWH V UHWXUQ GHDGOLQH




          Last Updated: August 27, 2020                                                                                                                                                   3
                        Case 1:20-cv-02405-EGS Document
                                                   Exhibit 1-2 Filed 08/28/20 Page 5 of 8
                                               Chart of States Where Voters' Mail-in Ballots Are Impacted By Defendants' Delays


0DVVDFKXVHWWV     2FW                                  6SHFLILFDOO\ LW DSSHDUV WKDW D YRWHU PD\ JHQHUDOO\ UHTXHVW 2FW      (OHFWLRQ 'D\ EHIRUH SROOV FORVH EXW       <HV PXVW EH UHFHLYHG QR ODWHU WKDQ
                                                          D EDOORW DV ODWH DV  EXVLQHVV GD\V EHIRUH                               JLYHQ SDQGHPLF QRZ SRVWPDUNHG E\          1RY 
                                                          WKH 1RYHPEHU JHQHUDO HOHFWLRQ DQG WKDW D FRPSOHWHG                      (OHFWLRQ 'D\ DQG UHFHLYHG QR ODWHU WKDQ
                                                          EDOORW PXVW EH SRVWPDUNHG E\ (OHFWLRQ 'D\                                1RY 
                                                          DQG UHFHLYHG E\ HOHFWLRQ RIILFLDOV ZLWKLQ  GD\V DIWHU WKH
                                                          HOHFWLRQ ,I D YRWHU VXEPLWV D UHTXHVW DW RU
                                                          QHDU WKH EDOORWUHTXHVW GHDGOLQH DQG LI WKH UHTXHVWHG
                                                          EDOORW LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH
                                                          LV D VLJQLILFDQW ULVN WKDW WKH EDOORW ZLOO QRW UHDFK WKH YRWHU
                                                          EHIRUH (OHFWLRQ 'D\ DQG DFFRUGLQJO\ WKDW
                                                          WKH YRWHU ZLOO QRW EH DEOH WR XVH WKH EDOORW WR FDVW KLV RU
                                                          KHU YRWH

                                                          (YHQ LI WKH UHTXHVWHG EDOORW UHDFKHV WKH YRWHU E\ (OHFWLRQ
                                                          'D\ WKHUH LV D ULVN WKDW JLYHQ WKH GHOLYHU\ VWDQGDUGV IRU
                                                          )LUVW&ODVV 0DLO D FRPSOHWHG EDOORW SRVWPDUNHG RQ RU
                                                          FORVH WR (OHFWLRQ 'D\ ZLOO QRW EH GHOLYHUHG LQ WLPH WR PHHW
                                                          WKH VWDWH V UHFHLSW GHDGOLQH RI
                                                          1RYHPEHU  $V QRWHG DERYH YRWHUV ZKR FKRRVH WR PDLO
                                                          WKHLU EDOORWV VKRXOG GR VR QR ODWHU WKDQ
                                                          )ULGD\ 2FWREHU 




0LFKLJDQ          7KH GHDGOLQH WR DSSO\ IRU D EDOORW WR   6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW     (OHFWLRQ 'D\ EHIRUH SROOV FORVH           1R
                  EH PDLOHG WR \RX LV 2FW  WKH        UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                  GHDGOLQH WR DSSO\ LQ SHUVRQ LV 1RY     WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                        DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                          WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                           +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                          ODZ JHQHUDOO\ SHUPLWV YRWHUV WR DSSO\ E\ PDLO IRU D EDOORW
                                                          XQWLO (OHFWLRQ 'D\ DQG SURYLGHV WKDW EDOORWV
                                                          ZLOO EH PDLOHG WR YRWHUV XQWLO  GD\V EHIRUH WKH HOHFWLRQ ,I
                                                          D UHTXHVWHG EDOORW LV WUDQVPLWWHG WR WKH
                                                          YRWHU E\ PDLO DW RU QHDU WKDW GD\ GHDGOLQH WKHUH LV D
                                                          VLJQLILFDQW ULVN WKDW WKH EDOORW ZLOO QRW UHDFK WKH
                                                          YRWHU EHIRUH (OHFWLRQ 'D\ DQG DFFRUGLQJO\ WKDW WKH YRWHU
                                                          ZLOO QRW EH DEOH WR XVH WKH EDOORW WR FDVW KLV
                                                          RU KHU YRWH (YHQ LI D YRWHU UHFHLYHV D EDOORW EHIRUH
                                                          (OHFWLRQ 'D\ WKHUH LV D VLJQLILFDQW ULVN WKDW WKH
                                                          YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH DQG PDLO WKH
                                                          FRPSOHWHG EDOORW EDFN WR HOHFWLRQ RIILFLDOV
                                                          LQ WLPH IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ GHDGOLQH



0LVVRXUL          7KH GHDGOLQH WR DSSO\ E\ PDLO RU ID[ 6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH        2FW     (OHFWLRQ 'D\ EHIRUH SROOV FORVH           1R
                  LV 2FW  WKH GHDGOLQH WR DSSO\ LQ UHFHLYHG E\ (OHFWLRQ 'D\ ,I WKDW
                  SHUVRQ LV 1RY                     XQGHUVWDQGLQJ LV FRUUHFW ZH UHFRPPHQG WKDW YRWHUV ZKR
                                                       FKRRVH WR PDLO WKHLU EDOORWV GR VR QR ODWHU
                                                       WKDQ 7XHVGD\ 2FWREHU  +RZHYHU LW IXUWKHU DSSHDUV
                                                       WKDW VWDWH ODZ JHQHUDOO\ SHUPLWV YRWHUV WR
                                                       UHTXHVW D EDOORW DV ODWH DV :HGQHVGD\ 2FWREHU   DQG
                                                       WKDW HOHFWLRQ RIILFLDOV WKHUHDIWHU KDYH 
                                                       EXVLQHVV GD\V WR WUDQVPLW D EDOORW WR WKH YRWHU ,I D YRWHU
                                                       VXEPLWV D UHTXHVW DW RU QHDU WKDW EDOORWUHTXHVW
                                                       GHDGOLQH DQG WKH EDOORW LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO
                                                        EXVLQHVV GD\V ODWHU WKHUH LV D
                                                       VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                       WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW
                                                       EDFN WR WKH HOHFWLRQ RIILFLDO LQ WLPH IRU LW WR DUULYH E\ WKH
                                                       VWDWH V UHWXUQ GHDGOLQH



0RQWDQD           1RY                                   6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW     (OHFWLRQ 'D\ EHIRUH SROOV FORVH           1R
                                                          UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                          WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                          DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                          WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                           +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                          ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                          WKH GD\ EHIRUH WKH HOHFWLRQ ,I D YRWHU
                                                          VXEPLWV VXFK D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG LI WKH
                                                          UHTXHVWHG EDOORW LV WUDQVPLWWHG WR WKH YRWHU
                                                          E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH EDOORW ZLOO QRW
                                                          UHDFK WKH YRWHU EHIRUH (OHFWLRQ 'D\ DQG
                                                          DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH DEOH WR XVH WKH EDOORW
                                                          WR FDVW KLV RU KHU YRWH


1HEUDVND          2FW                                  6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH      2FW    (OHFWLRQ 'D\ EHIRUH SROOV FORVH           1R
                                                          UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                          WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                          DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                          WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                           +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                          ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                           GD\V EHIRUH WKH 1RYHPEHU JHQHUDO
                                                          HOHFWLRQ ,I D YRWHU VXEPLWV D UHTXHVW DW RU QHDU WKDW
                                                          GHDGOLQH DQG WKH EDOORW LV WUDQVPLWWHG WR WKH
                                                          YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO
                                                          QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH DQG
                                                          PDLO WKH FRPSOHWHG EDOORW EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH
                                                          IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ GHDGOLQH


1HZ +DPSVKLUH     1RY                                  6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH   2FW       (OHFWLRQ 'D\ E\  SP                    1R
                                                          UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                          WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                          DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                          WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                           +RZHYHU LW IXUWKHU DSSHDUV WKDW WKHUH
                                                          LV QR GHDGOLQH XQGHU VWDWH ODZ IRU D YRWHU WR UHTXHVW D
                                                          EDOORW EHIRUH WKH HOHFWLRQ ,I D YRWHU VXEPLWV D
                                                          UHTXHVW QHDU (OHFWLRQ 'D\ LQFOXGLQJ WKRVH UHTXHVWV PDGH
                                                          WKH GD\ EHIRUH WKH HOHFWLRQ DQG WKH EDOORW
                                                          LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW
                                                          ULVN WKDW WKH EDOORW ZLOO QRW UHDFK WKH YRWHU
                                                          EHIRUH (OHFWLRQ 'D\ DQG DFFRUGLQJO\ WKDW WKH YRWHU ZLOO
                                                          QRW EH DEOH WR XVH WKH EDOORW WR FDVW KLV RU KHU
                                                          YRWH




           Last Updated: August 27, 2020                                                                                                                                                                   4
                       Case 1:20-cv-02405-EGS Document
                                                  Exhibit 1-2 Filed 08/28/20 Page 6 of 8
                                               Chart of States Where Voters' Mail-in Ballots Are Impacted By Defendants' Delays


1HZ -HUVH\       QD 7KH VWDWH LV DXWRPDWLFDOO\     6SHFLILFDOO\ LW DSSHDUV WKDW D YRWHU PD\ JHQHUDOO\ UHTXHVW 2FW      )RUW\HLJKW KRXUV DIWHU SROOV FORVH LI   <HV PXVW EH UHFHLYHG  KRXUV
                 PDLOLQJ EDOORWV WR DOO UHJLVWHUHG   D EDOORW DV ODWH DV  GD\V EHIRUH WKH                                    SRVWPDUNHG RQ RU EHIRUH (OHFWLRQ 'D\    DIWHU SROOV FORVH
                 YRWHUV                             HOHFWLRQ DQG WKDW D FRPSOHWHG EDOORW PXVW EH SRVWPDUNHG
                                                     E\ (OHFWLRQ 'D\ DQG UHFHLYHG E\ HOHFWLRQ
                                                     RIILFLDOV ZLWKLQ  KRXUV DIWHU WKH FORVLQJ RI SROOV ,I D
                                                     YRWHU VXEPLWV D UHTXHVW DW RU QHDU WKH EDOORWUHTXHVW
                                                     GHDGOLQH DQG LI WKH UHTXHVWHG EDOORW LV WUDQVPLWWHG WR WKH
                                                     YRWHU E\ PDLO WKHUH LV D ULVN WKDW WKH
                                                     EDOORW ZLOO QRW UHDFK WKH YRWHU EHIRUH (OHFWLRQ 'D\ DQG
                                                     DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH DEOH WR
                                                     XVH WKH EDOORW WR FDVW KLV RU KHU YRWH

                                                     (YHQ LI WKH UHTXHVWHG EDOORW UHDFKHV WKH YRWHU E\ (OHFWLRQ
                                                     'D\ WKHUH LV D ULVN WKDW JLYHQ WKH
                                                     GHOLYHU\ VWDQGDUGV IRU )LUVW&ODVV 0DLO D FRPSOHWHG EDOORW
                                                     SRVWPDUNHG RQ RU FORVH WR (OHFWLRQ 'D\
                                                     ZLOO QRW EH GHOLYHUHG LQ WLPH WR PHHW WKH VWDWH V UHFHLSW
                                                     GHDGOLQH RI 1RYHPEHU  $V QRWHG DERYH
                                                     YRWHUV ZKR FKRRVH WR PDLO WKHLU EDOORWV VKRXOG GR VR QR
                                                     ODWHU WKDQ 7KXUVGD\ 2FWREHU 




1HZ 0H[LFR       2FW                              8QGHU RXU UHDGLQJ RI \RXU VWDWH V HOHFWLRQ ODZV DV LQ        2FW    (OHFWLRQ 'D\ E\  SP                   1R
                                                     HIIHFW RQ -XO\   LW DSSHDUV WKDW YRWHUV
                                                     PXVW JHQHUDOO\ UHTXHVW DQ DEVHQWHH EDOORW IRU WKH
                                                     1RYHPEHU JHQHUDO HOHFWLRQ E\ 7XHVGD\ 2FWREHU
                                                      DQG WKDW FRPSOHWHG EDOORWV PXVW EH UHFHLYHG E\
                                                     (OHFWLRQ 'D\ 7KH VWDWH V EDOORWUHTXHVW GHDGOLQH
                                                     VKRXOG DOORZ VXIILFLHQW WLPH IRU YRWHUV WR UHFHLYH
                                                     FRPSOHWH DQG UHWXUQ VXFK EDOORWV E\ WKH VWDWH V
                                                     UHWXUQ GHDGOLQH 3OHDVH NHHS LQ PLQG WKDW \RXU VWDWH V
                                                     GHDGOLQH DSSHDUV WR EH FRPSDWLEOH ZLWK WKH
                                                     3RVWDO 6HUYLFH V GHOLYHU\ VWDQGDUGV RQO\ LI HOHFWLRQ RIILFLDOV
                                                     WUDQVPLW EODQN EDOORWV WR YRWHUV LQ D WLPHO\
                                                     PDQQHU DQG LI YRWHUV ZKR FKRRVH WR PDLO WKHLU EDOORWV GR
                                                     QR ODWHU WKDQ 7XHVGD\ 2FWREHU  7R WKH
                                                     H[WHQW WKDW WKHUH DUH H[FHSWLRQV WR \RXU JHQHUDO WLPHOLQHV
                                                     WKDW DOORZ YRWHUV WR UHTXHVW D EDOORW DIWHU
                                                     WKH EDOORWUHTXHVW GHDGOLQH WKHUH PD\ EH D ULVN WKDW WKH
                                                     YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH
                                                     DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR HOHFWLRQ RIILFLDOV LQ
                                                     WLPH IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ
                                                     GHDGOLQH


1RUWK &DUROLQD   2FW                              6SHFLILFDOO\ LW DSSHDUV WKDW D YRWHU PD\ JHQHUDOO\ UHTXHVW 2FW      7KUHH GD\V DIWHU WKH HOHFWLRQ LI         <HV PXVW EH UHFHLYHG QR ODWHU WKDQ
                                                     D EDOORW DV ODWH DV  GD\V EHIRUH WKH                                    SRVWPDUNHG RQ RU EHIRUH (OHFWLRQ 'D\    1RY 
                                                     1RYHPEHU JHQHUDO HOHFWLRQ DQG WKDW D FRPSOHWHG EDOORW
                                                     PXVW EH SRVWPDUNHG E\ (OHFWLRQ 'D\ DQG
                                                     UHFHLYHG E\ HOHFWLRQ RIILFLDOV QR ODWHU WKDQ  GD\V DIWHU WKH
                                                     HOHFWLRQ ,I D YRWHU VXEPLWV D UHTXHVW DW RU
                                                     QHDU WKH EDOORWUHTXHVW GHDGOLQH DQG LI WKH UHTXHVWHG
                                                     EDOORW LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH
                                                     LV D ULVN WKDW WKH EDOORW ZLOO QRW UHDFK WKH YRWHU EHIRUH
                                                     (OHFWLRQ 'D\ DQG DFFRUGLQJO\ WKDW WKH YRWHU ZLOO
                                                     QRW EH DEOH WR XVH WKH EDOORW WR FDVW KLV RU KHU YRWH

                                                     (YHQ LI WKH UHTXHVWHG EDOORW UHDFKHV WKH YRWHU E\ (OHFWLRQ
                                                     'D\ WKHUH LV D
                                                     ULVN WKDW JLYHQ WKH GHOLYHU\ VWDQGDUGV IRU )LUVW&ODVV 0DLO
                                                     D FRPSOHWHG EDOORW SRVWPDUNHG RQ RU FORVH
                                                     WR (OHFWLRQ 'D\ ZLOO QRW EH GHOLYHUHG LQ WLPH WR PHHW WKH
                                                     VWDWH V UHFHLSW GHDGOLQH RI 1RYHPEHU  $V
                                                     QRWHG DERYH YRWHUV ZKR FKRRVH WR PDLO WKHLU EDOORWV
                                                     VKRXOG GR VR QR ODWHU WKDQ )ULGD\ 2FWREHU 



2NODKRPD         2FW                              6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH      2FW    (OHFWLRQ 'D\ E\  SP                   1R
                                                     UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                     WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                     DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                     WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                      +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                     ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                      GD\V EHIRUH WKH 1RYHPEHU JHQHUDO
                                                     HOHFWLRQ ,I D YRWHU VXEPLWV D UHTXHVW DW RU QHDU WKDW
                                                     GHDGOLQH DQG WKH EDOORW LV WUDQVPLWWHG WR WKH
                                                     YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO
                                                     QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH DQG
                                                     PDLO WKH FRPSOHWHG EDOORW EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH
                                                     IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ GHDGOLQH


2UHJRQ           QD 7KH VWDWH LV DXWRPDWLFDOO\     8QGHU RXU UHDGLQJ RI \RXU VWDWH V HOHFWLRQ ODZV DV LQ     2FW       (OHFWLRQ 'D\ E\  SP                   1R
                 PDLOLQJ EDOORWV WR DOO UHJLVWHUHG   HIIHFW RQ -XO\   EDOORWV DUH JHQHUDOO\
                 YRWHUV                             PDLOHG WR HOLJLEOH YRWHUV QR ODWHU WKDQ  GD\V EHIRUH
                                                     (OHFWLRQ 'D\ ZKLFK VKRXOG DOORZ VXIILFLHQW WLPH
                                                     IRU YRWHUV WR UHFHLYH FRPSOHWH DQG UHWXUQ VXFK EDOORWV E\
                                                     WKH VWDWH V (OHFWLRQ 'D\ UHWXUQ GHDGOLQH
                                                     3OHDVH NHHS LQ PLQG WKDW \RXU VWDWH V GHDGOLQH DSSHDUV WR
                                                     EH FRPSDWLEOH ZLWK WKH 3RVWDO 6HUYLFH V
                                                     GHOLYHU\ VWDQGDUGV RQO\ LI HOHFWLRQ RIILFLDOV DGKHUH WR WKH
                                                     VWDWXWRU\ EDOORW PDLOLQJ WLPHOLQH DQG YRWHUV
                                                     ZKR FKRRVH WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ
                                                     7XHVGD\ 2FWREHU  7R WKH H[WHQW WKDW WKHVH
                                                     WLPHOLQHV RU UHFRPPHQGDWLRQV DUH QRW IROORZHG RU WKDW
                                                     VWDWH ODZ DOORZV EDOORWV WR EH PDLOHG WR YRWHUV
                                                     ODWHU WKDQ  GD\V EHIRUH WKH HOHFWLRQ WKHUH PD\ EH D ULVN
                                                     WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                     WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR
                                                     HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH
                                                     VWDWH V UHWXUQ GHDGOLQH




         Last Updated: August 27, 2020                                                                                                                                                               5
                       Case 1:20-cv-02405-EGS Document
                                                  Exhibit 1-2 Filed 08/28/20 Page 7 of 8
                                             Chart of States Where Voters' Mail-in Ballots Are Impacted By Defendants' Delays


3HQQV\OYDQLD     2FW                                6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH      2FW    (OHFWLRQ 'D\ E\  SP                   1R
                                                       UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                       WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                       DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                       WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                        +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                       ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                        GD\V EHIRUH WKH 1RYHPEHU JHQHUDO
                                                       HOHFWLRQ ,I D YRWHU VXEPLWV D UHTXHVW DW RU QHDU WKDW
                                                       GHDGOLQH DQG WKH EDOORW LV WUDQVPLWWHG WR WKH
                                                       YRWHU E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO
                                                       QRW KDYH VXIILFLHQW WLPH WR FRPSOHWH DQG
                                                       PDLO WKH FRPSOHWHG EDOORW EDFN WR HOHFWLRQ RIILFLDOV LQ WLPH
                                                       IRU LW WR DUULYH E\ WKH VWDWH V UHWXUQ GHDGOLQH


5KRGH ,VODQG     2FW  +RZHYHU DIWHU WKDW GDWH    8QGHU RXU UHDGLQJ RI \RXU VWDWH V HOHFWLRQ ODZV DV LQ     2FW       (OHFWLRQ 'D\ E\  SP                   1R
                 DQ\ YRWHU FDQ UHTXHVW DQ              HIIHFW RQ -XO\   LW DSSHDUV WKDW YRWHUV
                 HPHUJHQF\ EDOORW LI WKH\ KDYH DQ\     PXVW JHQHUDOO\ UHTXHVW DQ DEVHQWHH EDOORW QR ODWHU WKDQ
                 UHDVRQ WR EHOLHYH WKH\ ZRQ¶W EH        GD\V EHIRUH WKH HOHFWLRQ DQG WKDW
                 DEOH WR YRWH RQ (OHFWLRQ 'D\         FRPSOHWHG EDOORWV PXVW EH UHFHLYHG E\ (OHFWLRQ 'D\ 7KH
                 $SSOLFDWLRQ IRU DQ HPHUJHQF\ EDOORW   VWDWH V EDOORWUHTXHVW GHDGOLQH VKRXOG
                 PXVW EH UHFHLYHG E\ 1RY            DOORZ VXIILFLHQW WLPH IRU YRWHUV WR UHFHLYH FRPSOHWH DQG
                                                       UHWXUQ VXFK EDOORWV E\ WKH VWDWH V (OHFWLRQ
                                                       'D\ SRVWPDUNLQJ GHDGOLQH 3OHDVH NHHS LQ PLQG WKDW \RXU
                                                       VWDWH V GHDGOLQH DSSHDUV WR EH FRPSDWLEOH
                                                       ZLWK WKH 3RVWDO 6HUYLFH V GHOLYHU\ VWDQGDUGV RQO\ LI
                                                       HOHFWLRQ RIILFLDOV WUDQVPLW EODQN EDOORWV WR YRWHUV LQ
                                                       D WLPHO\ PDQQHU DQG LI YRWHUV ZKR FKRRVH WR PDLO WKHLU
                                                       EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                        7R WKH H[WHQW WKDW WKHUH DUH H[FHSWLRQV WR \RXU JHQHUDO
                                                       WLPHOLQHV WKDW DOORZ YRWHUV WR UHTXHVW D
                                                       EDOORW DIWHU WKH EDOORWUHTXHVW GHDGOLQH WKHUH PD\ EH D
                                                       ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                       WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR
                                                       HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH
                                                       VWDWH V UHWXUQ GHDGOLQH


6RXWK &DUROLQD   7KH GHDGOLQH WR DSSO\ E\ PDLO LV      6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW     (OHFWLRQ 'D\ EHIRUH SROOV FORVH          1R
                 2FW  WKH GHDGOLQH WR DSSO\ LQ     UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                 SHUVRQ LV 1RY                      WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                       DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                       WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                        +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                       ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                        GD\V EHIRUH WKH HOHFWLRQ ,I D YRWHU
                                                       VXEPLWV VXFK D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG LI WKH
                                                       UHTXHVWHG EDOORW LV WUDQVPLWWHG WR WKH YRWHU
                                                       E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH EDOORW ZLOO QRW
                                                       UHDFK WKH YRWHU EHIRUH (OHFWLRQ 'D\ DQG
                                                       DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH DEOH WR XVH WKH EDOORW
                                                       WR FDVW KLV RU KHU YRWH (YHQ LI D YRWHU
                                                       UHFHLYHV D EDOORW EHIRUH (OHFWLRQ 'D\ WKHUH LV D VLJQLILFDQW
                                                       ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW
                                                       WLPH WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR
                                                       HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH
                                                       VWDWH V UHWXUQ GHDGOLQH



6RXWK 'DNRWD     1RY                                 6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW     (OHFWLRQ 'D\ EHIRUH SROOV FORVH          1R
                                                       UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                       WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                       DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                       WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                        +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                       ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                       WKH GD\ EHIRUH WKH HOHFWLRQ ,I D YRWHU
                                                       VXEPLWV VXFK D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG LI WKH
                                                       UHTXHVWHG EDOORW LV WUDQVPLWWHG WR WKH YRWHU
                                                       E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH EDOORW ZLOO QRW
                                                       UHDFK WKH YRWHU EHIRUH (OHFWLRQ 'D\ DQG
                                                       DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH DEOH WR XVH WKH EDOORW
                                                       WR FDVW KLV RU KHU YRWH


7HQQHVVHH        2FW                                6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW     (OHFWLRQ 'D\ EHIRUH SROOV FORVH          1R
                                                       UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                       WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                       DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                       WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                        +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                       ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                        GD\V EHIRUH WKHBIWOHFWLRQ ,I D YRWHU
                                                       VXEPLWV D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG WKH EDOORW
                                                       LV WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH LV D
                                                       VLJQLILFDQW ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW WLPH
                                                       WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW
                                                       EDFN WR WKH HOHFWLRQ RIILFLDO LQ WLPH IRU LW WR DUULYH E\ WKH
                                                       VWDWH V UHWXUQ GHDGOLQH


7H[DV            2FW                                6SHFLILFDOO\ LW DSSHDUV WKDW D YRWHU PD\ JHQHUDOO\ UHTXHVW 2FW      ,I QRW SRVWPDUNHG PXVW EH UHFHLYHG E\   <HV PXVW EH UHFHLYHG QR ODWHU WKDQ
                                                       D EDOORW DV ODWH DV  GD\V EHIRUH WKH                                   (OHFWLRQ GD\ EHIRUH SROOV FORVH  ,I     1RY 
                                                       HOHFWLRQ DQG WKDW D FRPSOHWHG EDOORW PXVW EH SRVWPDUNHG                 SRVWPDUNHG RQ RU EHIRUH (OHFWLRQ 'D\
                                                       E\ (OHFWLRQ 'D\ DQG UHFHLYHG E\ WKH GD\                                  PXVW EH UHFHLYHG E\ WKH GD\ DIWHU WKH
                                                       DIWHU WKH HOHFWLRQ WR EH FRXQWHG ,W DOVR DSSHDUV WKDW ODZ               HOHFWLRQ E\  SP
                                                       GRHV QRW DSSHDU WR UHTXLUH HOHFWLRQ RIILFLDOV
                                                       WR WUDQVPLW D EDOORW E\ PDLO XQWLO VHYHQ GD\V DIWHU UHFHLYLQJ
                                                       D EDOORW DSSOLFDWLRQ ,I D YRWHU VXEPLWV D
                                                       UHTXHVW DW RU QHDU WKH EDOORWUHTXHVW GHDGOLQH DQG LI WKH
                                                       UHTXHVWHG EDOORW LV PDLOHG WR WKH YRWHU 
                                                       GD\V DIWHU WKH UHTXHVW LV UHFHLYHG WKHUH LV D ULVN WKDW WKH
                                                       EDOORW ZLOO QRW UHDFK WKH YRWHU EHIRUH
                                                       (OHFWLRQ 'D\ DQG DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH
                                                       DEOH WR XVH WKH EDOORW WR FDVW KLV RU KHU YRWH
                                                       (YHQ LI WKH UHTXHVWHG EDOORW UHDFKHV WKH YRWHU E\ (OHFWLRQ
                                                       'D\ WKHUH LV D VLJQLILFDQW ULVN WKDW JLYHQ
                                                       WKH GHOLYHU\ VWDQGDUGV IRU )LUVW&ODVV 0DLO D FRPSOHWHG
                                                       EDOORW SRVWPDUNHG RQ RU QHDU (OHFWLRQ 'D\
                                                       ZLOO QRW EH GHOLYHUHG LQ WLPH WR PHHW WKH VWDWH V UHFHLSW
                                                       GHDGOLQH RI 1RYHPEHU  $V QRWHG DERYH
                                                       YRWHUV ZKR FKRRVH WR PDLO WKHLU EDOORWV VKRXOG GR VR QR
                                                       ODWHU WKDQ :HGQHVGD\ 2FWREHU 




        Last Updated: August 27, 2020                                                                                                                                                                  6
                        Case 1:20-cv-02405-EGS Document
                                                   Exhibit 1-2 Filed 08/28/20 Page 8 of 8
                                                Chart of States Where Voters' Mail-in Ballots Are Impacted By Defendants' Delays


9HUPRQW           QD 7KH VWDWH LV DXWRPDWLFDOO\      8QGHU RXU UHDGLQJ RI \RXU VWDWH V HOHFWLRQ ODZV DV LQ     2FW      $EVHQWHH YRWHV PXVW EH UHWXUQHG WR WKH     1R
                  PDLOLQJ EDOORWV WR DOO UHJLVWHUHG    HIIHFW RQ -XO\   EDOORWV ZLOO JHQHUDOO\ EH                      WRZQ FOHUN V RIILFH EHIRUH WKH FORVH RI
                  YRWHUV                              PDLOHG WR HOLJLEOH UHJLVWHUHG YRWHUV EHJLQQLQJ 6HSWHPEHU                EXVLQHVV RQ WKH GD\ EHIRUH WKH HOHFWLRQ
                                                        ,I EDOORWV DUH PDLOHG WR YRWHUV QHDU WKDW                           RU WR WKH SROOLQJ SODFH E\ SP RQ
                                                       GDWH YRWHUV ZRXOG KDYH VXIILFLHQW WLPH WR UHFHLYH                      (OHFWLRQ 'D\
                                                       FRPSOHWH DQG UHWXUQ VXFK EDOORWV E\ WKH VWDWH V
                                                       GHDGOLQH +RZHYHU ZH ZHUH XQDEOH WR ILQG DGGLWLRQDO
                                                       GHWDLOV DERXW WKH WLPLQJ IRU VXEVHTXHQW EDOORW
                                                       PDLOLQJV :H ZHUH DOVR XQDEOH WR GHWHUPLQH ZKHWKHU WKH
                                                       ODVW GD\ IRU YRWHUV WR UHJLVWHU DQG VWLOO
                                                       UHFHLYH D EDOORW E\ PDLO ZRXOG EH VHW XVLQJ QHZ RU H[LVWLQJ
                                                       UHJLVWUDWLRQ GHDGOLQHV :LWKRXW WKDW
                                                       DGGLWLRQDO LQIRUPDWLRQ ZH DUH XQDEOH WR DVVHVV WKH
                                                       SRWHQWLDO ULVNV ZLWK UHVSHFW WR WKH 3RVWDO
                                                       6HUYLFH V GHOLYHU\ VWDQGDUGV DW WKLV WLPH ,I \RX FKRRVH WR
                                                       WUDQVPLW EODQN EDOORWV WR YRWHUV E\ PDLO
                                                       SOHDVH FRQVLGHU WKH UHFRPPHQGHG WLPHIUDPHV DERYH DV
                                                       \RX FRQWLQXH WR SODQ IRU WKH 1RYHPEHU
                                                       JHQHUDO HOHFWLRQ $GKHULQJ WR WKRVH WLPHIUDPHV ZLOO KHOS
                                                       HQVXUH YRWHUV ZLOO KDYH VXIILFLHQW WLPH WR
                                                       FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR HOHFWLRQ
                                                       RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH VWDWH V
                                                       UHWXUQ GHDGOLQH




9LUJLQLD          7KH GHDGOLQH WR DSSO\ E\ PDLO        6SHFLILFDOO\ LW DSSHDUV WKDW D YRWHU PD\ JHQHUDOO\ UHTXHVW 2FW    7KUHH GD\V DIWHU WKH HOHFWLRQ E\ QRRQ LI <HV PXVW EH UHFHLYHG QR ODWHU WKDQ
                  HPDLO RU ID[ LV 2FW  WKH GHDGOLQH D EDOORW DV ODWH DV  GD\V EHIRUH WKH                                 SRVWPDUNHG RQ RU EHIRUH (OHFWLRQ 'D\    1RY 
                  WR DSSO\ LQ SHUVRQ LV 2FW         HOHFWLRQ DQG WKDW D FRPSOHWHG EDOORW PXVW EH SRVWPDUNHG
                                                        E\ (OHFWLRQ 'D\ DQG UHFHLYHG E\ HOHFWLRQ
                                                        RIILFLDOV QR ODWHU WKDQ  GD\V DIWHU WKH HOHFWLRQ ,W DOVR
                                                        DSSHDUV WKDW HOHFWLRQ RIILFLDOV KDYH  EXVLQHVV
                                                        GD\V WR WUDQVPLW D EDOORW WR WKH YRWHU LQ UHVSRQVH WR D
                                                        UHTXHVW ,I D YRWHU VXEPLWV D UHTXHVW DW RU QHDU
                                                        WKH EDOORWUHTXHVW GHDGOLQH DQG LI WKH HOHFWLRQ RIILFLDO
                                                        WUDQVPLWV WKH EDOORW WR WKH YRWHU E\ PDLO 
                                                        EXVLQHVV GD\V ODWHU WKHUH LV D ULVN WKDW WKH YRWHU ZLOO QRW
                                                        UHFHLYH WKH EDOORW EHIRUH WKH SRVWPDUNLQJ
                                                        GHDGOLQH RU KDYH VXIILFLHQW WLPH WR FRPSOHWH DQG PDLO WKH
                                                        FRPSOHWHG EDOORW EDFN WR HOHFWLRQ RIILFLDOV LQ
                                                        WLPH IRU LW WR DUULYH E\ WKH VWDWH V UHFHLSW GHDGOLQH $OVR
                                                        SOHDVH QRWH WKDW JLYHQ WKH GHOLYHU\
                                                        VWDQGDUGV IRU )LUVW&ODVV 0DLO WKHUH LV D ULVN WKDW
                                                        FRPSOHWHG EDOORWV SRVWPDUNHG RQ (OHFWLRQ 'D\ LWVHOI
                                                        ZLOO QRW EH GHOLYHUHG LQ WLPH WR PHHW WKH VWDWH V UHFHLSW
                                                        GHDGOLQH RI 1RYHPEHU  $V QRWHG DERYH
                                                        YRWHUV ZKR FKRRVH WR PDLO WKHLU EDOORWV VKRXOG GR VR QR
                                                        ODWHU WKDQ )ULGD\ 2FWREHU 



:LVFRQVLQ         2FW                               6SHFLILFDOO\ LW DSSHDUV WKDW D FRPSOHWHG EDOORW PXVW EH     2FW    (OHFWLRQ 'D\ E\  SP                     1R
                                                       UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I
                                                       WKDW XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG
                                                       DV QRWHG DERYH WKDW YRWHUV ZKR FKRRVH
                                                       WR PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU
                                                        +RZHYHU LW IXUWKHU DSSHDUV WKDW VWDWH
                                                       ODZ JHQHUDOO\ SHUPLWV YRWHUV WR UHTXHVW D EDOORW DV ODWH DV
                                                        GD\V EHIRUH WKH HOHFWLRQ ,I D YRWHU
                                                       VXEPLWV VXFK D UHTXHVW DW RU QHDU WKDW GHDGOLQH DQG LI WKH
                                                       UHTXHVWHG EDOORW LV WUDQVPLWWHG WR WKH YRWHU
                                                       E\ PDLO WKHUH LV D VLJQLILFDQW ULVN WKDW WKH EDOORW ZLOO QRW
                                                       UHDFK WKH YRWHU EHIRUH (OHFWLRQ 'D\ DQG
                                                       DFFRUGLQJO\ WKDW WKH YRWHU ZLOO QRW EH DEOH WR XVH WKH EDOORW
                                                       WR FDVW KLV RU KHU YRWH (YHQ LI D YRWHU
                                                       UHFHLYHV D EDOORW EHIRUH (OHFWLRQ 'D\ WKHUH LV D VLJQLILFDQW
                                                       ULVN WKDW WKH YRWHU ZLOO QRW KDYH VXIILFLHQW
                                                       WLPH WR FRPSOHWH DQG PDLO WKH FRPSOHWHG EDOORW EDFN WR
                                                       HOHFWLRQ RIILFLDOV LQ WLPH IRU LW WR DUULYH E\ WKH
                                                       VWDWH V UHWXUQ GHDGOLQH



:\RPLQJ           1RY                                6SHFLILFDOO\ LW DSSHDUV D FRPSOHWHG EDOORW PXVW EH        2FW      (OHFWLRQ 'D\ EHIRUH SROOV FORVH            1R
                                                       UHFHLYHG E\ (OHFWLRQ 'D\ WR EH FRXQWHG ,I WKDW
                                                       XQGHUVWDQGLQJ LV FRUUHFW ZH DFFRUGLQJO\ UHFRPPHQG DV
                                                       QRWHG DERYH WKDW YRWHUV ZKR FKRRVH WR
                                                       PDLO WKHLU EDOORWV GR VR QR ODWHU WKDQ 7XHVGD\ 2FWREHU 
                                                       +RZHYHU LW IXUWKHU DSSHDUV WKDW WKHUH LV
                                                       QR GHDGOLQH XQGHU VWDWH ODZ IRU D YRWHU WR UHTXHVW EHIRUH
                                                       WKH HOHFWLRQ H[FHSW WKDW UHTXHVWV FDQQRW EH
                                                       PDGH RQ (OHFWLRQ 'D\ LWVHOI ,I D YRWHU VXEPLWV D UHTXHVW
                                                       QHDU (OHFWLRQ 'D\ LQFOXGLQJ WKRVH UHTXHVWV
                                                       PDGH WKH GD\ EHIRUH WKH HOHFWLRQ DQG WKH EDOORW LV
                                                       WUDQVPLWWHG WR WKH YRWHU E\ PDLO WKHUH LV D
                                                       VLJQLILFDQW ULVN WKDW WKH EDOORW ZLOO QRW UHDFK WKH YRWHU
                                                       EHIRUH (OHFWLRQ 'D\ DQG DFFRUGLQJO\ WKDW WKH
                                                       YRWHU ZLOO QRW EH DEOH WR XVH WKH EDOORW WR FDVW KLV RU KHU
                                                       YRWH




           Last Updated: August 27, 2020                                                                                                                                                               7
